Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-13-00551-CV

                             In the INTEREST OF A.M.F. and J.P., Children

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-02295
                     Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 11, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           O.M. 1 appeals the trial court’s order terminating his parent-child relationship with A.M.F.

and J.P. Appellant’s court-appointed appellate attorney filed a motion to withdraw and a brief

containing a professional evaluation of the record, demonstrating there are no arguable grounds to

be advanced, and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at

*4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from

orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio

Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and the motion to



1
 To protect the identity of the minor child, we refer to the father and children by their initials. See TEX. FAM. CODE
ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                    04-13-00551-CV


withdraw and was informed of his right to review the record and file his own brief. See Nichols v.

State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.) (per curiam); In re R.R.,

2003 WL 21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s Anders brief, and we agree with counsel

that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm the trial

court’s order.


                                                 Luz Elena D. Chapa, Justice




                                               -2-